 Case 1:21-cv-02534-AMD-TAM Document 13 Filed 06/11/21 Page 1 of 2 PageID #: 124




                             C OUGHLIN B ETKE LLP
                                     175 FEDERAL STREET
                                 BOSTON, MASSACHUSETTS 02110

                                                TELEPHONE: 617-988-8050
                                                 FACSIMILE: 617-988-8005

                                 Please send all correspondence to our Boston office for scanning.

Andrew Ferguson, Esq.                                                                  Direct Dial Number: (617) 988-8039
Admitted in MA, NH, RI and NY                                                         Email: aferguson@coughlinbetke.com


                                                                                        June 11, 2021
Via ECF
Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, New York 11201

Magistrate Judge Taryn A. Merkl
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, New York 11201


Re:       Buisson v. Uber Technologies, Inc. et al
          United States District Court for the Eastern District of New York, No. 1:21-cv-02534-AMD-LB

Dear Judge Donnelly and Magistrate Judge Merkl:

         In accordance with Magistrate Judge Bloom’s directive at the initial conference held on June 3,
2021, I write on behalf of the parties to advise that the parties have conferred and agreed to arbitrate this
matter before the American Arbitration Association under the Federal Arbitration Act, 9 U.S.C. § 2 et
seq., and the Agreement to Binding Arbitration between Plaintiff Melissa Buisson and Uber USA, LLC
and Uber Technologies, Inc. dated December 13, 2017 (“Arbitration Agreement”) set forth in the Terms
of Use to which the Plaintiff entered when registering for an Uber account with the Uber App. As a
result, the Plaintiff will not be filing a motion to remand, and the Defendants will not be filing a motion
to compel arbitration.



      RHODE ISLAND              CONNECTICUT                            NEW HAMPSHIRE                    NEW YORK
      10 DORRANCE STREET        100 PEARL STREET                       20 TRAFALGAR SQUARE              1330 AVENUE OF THE AMERICAS
      SUITE 700                 14TH FLOOR                             SUITE 435                        SUITE 23A
      PROVIDENCE, RI 02903      HARTFORD, CT 06103                     NASHUA, NH 03063                 NEW YORK, NY 10019
      TEL: 401-519-3637         TEL: 860-249-7020                      TEL: 603-589-4025                TEL: 212-653-0380
  Case 1:21-cv-02534-AMD-TAM Document 13 Filed 06/11/21 Page 2 of 2 PageID #: 125
Honorable Ann M. Donnelly
Magistrate Judge Taryn A. Merkl
June 11, 2021
2 of 2


        Please advise if you require anything further from the parties at this time.

        Thank you for your consideration.

Respectfully submitted,

DEFENDANTS,
UBER TECHNOLOGIES, INC., UBER USA,
LLC                                                      PLAINTIFF,
By its attorneys,                                        MELISSA BUISSON,
                                                         By her attorney,

/s/ Andrew R. Ferguson                                   /s/ Bryan Barenbaum
Andrew R. Ferguson (AF5154)                              Bryan Barenbaum, Esq.
Coughlin Betke LLP                                       Law Offices of Bryan Barenbaum
1330 Avenue of the Americas                              2060 Eastern Parkway
Suite 23A                                                Brooklyn, NY 11207
New York, NY 10019                                       T.: 718-421-1111
212-653-0380                                             E.: Bryan@BrooklynJustice.com
aferguson@coughlinbetke.com




    RHODE ISLAND                  CONNECTICUT             NEW HAMPSHIRE                NEW YORK
    10 DORRANCE STREET            100 PEARL STREET        20 TRAFALGAR SQUARE          1330 AVENUE OF THE AMERICAS
    SUITE 700                     14TH FLOOR              SUITE 435                    SUITE 23A
    PROVIDENCE, RI 02903          HARTFORD, CT 06103      NASHUA, NH 03063             NEW YORK, NY 10019
    TEL: 401-519-3637             TEL: 860-249-7020       TEL: 603-589-4025            TEL: 212-653-0380
